Citation Nr: 0502208	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, including hypertension, claimed secondary to 
diabetes mellitus.

3.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.

4.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.

5.  Entitlement to an effective date prior to October 30, 
2002 for the grant of a 40 percent rating for diabetes 
mellitus.

6.  Entitlement to an effective date earlier than April 16, 
1997, for the grant of service connection for peripheral 
neuropathy.

7.  Entitlement to an effective date earlier than October 30, 
2002, for the grant of a 10 percent rating for left lower 
extremity peripheral neuropathy.

8.  Entitlement to an effective date earlier than October 30, 
2002, for the grant of a 10 percent rating for right lower 
extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1963 to 
June 1968 and from September 20, 1990, to December 18, 1990.  
He also served in the Army Reserve. 

This appeal arises from April 1999 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a lumbar spine injury.  

This appeal also arises from a January 2002 RO rating 
decision that granted entitlement to service connection for 
diabetes mellitus effective from February 26, rated 10 
percent disabling from March 1, 1991, and 20 percent 
disabling from March 1, 1993, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine.  

In a December 2002 rating decision the RO granted a 40 
percent rating for diabetes mellitus effective from October 
30, 2002, and granted entitlement to service connection for 
peripheral neuropathy of the lower extremities 
(noncompensable) effective from April 16, 1997, and separate 
10 percent ratings for each lower extremity effective from 
October 30, 2002.  This appeal also arises from an August 
2003 RO rating decision that denied entitlement to service 
connection for a cardiovascular disorders.  

In an October 1997 rating decision, the RO determined that a 
claim of entitlement to service connection for a fungus 
infection of the hands and feet was not well grounded.  The 
veteran timely appealed.  In January 2000, the veteran 
withdrew his appeal.  See 38 C.F.R. § 20.204.  Thus, that 
issue is no longer before the Board.  

The Board finds that the evidence raises the issue of service 
connection for psychiatric disorders in addition to PTSD.  
This issue is included in the claim for service connection 
for PTSD and is properly before the Board for appellate 
consideration as set forth on the title page of this 
decision.

With the exception of the new and material claims, the 
remaining issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of November 1971, the Board denied service 
connection for a back condition and properly notified the 
veteran of that decision.  

2.  Evidence received since the November 1971 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a low back injury.  

3.  In May 1970, the RO denied service connection for a neck 
condition.  The veteran did not appeal the May 1970 decision 
which is now final.

4.  Evidence received at the RO since the May 1970 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a neck injury.  


CONCLUSIONS OF LAW

1.  A November 1971 Board decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002). 

2.  New and material evidence has been received and the claim 
for service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The May 1970 rating decision, which denied service 
connection for a neck disorder, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.  New and material evidence has been received and the claim 
for service connection for a neck disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided rating 
decisions noted above, statements of the case, supplemental 
statements of the case, and notice letters in March 2002, May 
2002, and in June 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf and of what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The claims for earlier effective dates for the grant of 
service connection and of the initial ratings are downstream 
issue from the grant of service connection itself.  Grantham 
v. Brown, 114 F .3d 1156 (1997).  VA's General Counsel 
recently held that no VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Reopening a Claim of Service Connection for Residuals of a 
Low Back Injury

The Board denied service connection for a back condition in 
November 1971.  In September 1998, the veteran requested that 
the claim be reopened.  Because this request was received 
prior to August 29, 2001, the effective date of the amended 
version of 38 C.F.R. § 3.156(a), the amended provisions are 
not for application in this case.  See 38 C.F.R. § 3.156(a) 
(2004).

The pertinent evidence contained in the veteran's claims file 
at the time of the November 1971 Board decision consists of 
service medical records (SMRs), a March 1970 VA examination 
report, and the veteran's claim and statements.  

The SMRs reflect that in July 1963 the veteran fell from a 
top bunk and suffered a back injury.  He complained of mid-
back pain.  Lumbar spine X-rays were not taken.  During a 
separation examination in 1968, he reported continuing back 
pain.  

A March 1970 VA examination report reflects complaint of a 
dull ache in the back and right buttock.  According to the 
examiner, a March 1970 VA X-ray showed six lumbar vertebras 
with sacralized L6 and S1.  The examiner found the lumbar 
spine to be "congenital" with a history of mild pain.  

In February 1970, the veteran requested service connection 
for his back.  He reported back treatment by a Dr. Neise in 
October 1969 in Huntington.  In September 1971, the veteran 
argued that X-rays taken in 1965 had not been considered and 
that he had no congenital back condition at the time of entry 
into active military service.  He reported that in March 1971 
a Dr. Barretto had examined him and found residuals of a back 
injury, but no congenital condition.  

Based on the above evidence, the Board found that the veteran 
sustained an acute and transitory back injury in 1963 while 
on active duty, which resolved without any residual 
disability by the time of his discharge in 1968.  The Board 
further found that a congenital back disorder existed based 
on evidence contained in a March 1970 VA examination report.  
The Board concluded that the sole disorder that existed at 
the time was congenital in nature and was not a disease or 
disability for VA benefits purposes.

The November 1971 Board decision it is final.  38 U.S.C.A. 
§ 7104.  However, the veteran may reopen his claim by 
submitting new and material evidence.    38 U.S.C.A. § 5108.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if "New and material" 
evidence, is evidence not previously submitted, not 
cumulative or redundant evidence, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001); Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); see also 
Evan v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the November 1971 Board decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received since the Board's November 1971 
decision includes a July 1997 private report reflecting that 
an X-ray examination showed lumbarization of L5-S1.  The 
diagnosis was left sacroiliac strain.  An October 1998 
Tristate MRI report notes a normal lumbosacral region.   

The above medical evidence is new and material to the issue 
of service connection for residuals of a low back injury 
because it tends to show the presence of an acquired low back 
disorder, a sacroiliac strain. Thus, the recently submitted 
evidence is new and material, as contemplated by 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) and provides 
a basis to reopen the veteran's claim for service connection 
for residuals of a low back injury.  38 C.F.R. § 5108.

Reopening a Claim of Service Connection for Residuals of a 
Cervical Spine Injury

The RO denied service connection for a neck condition in a 
May 1970 rating decision.  The RO properly notified the 
veteran of that decision and he did not appeal it.  In 
September 1998, the veteran requested that the claim be 
reopened.  Because this request was received prior to August 
29, 2001, the effective date of the amended version of 
38 C.F.R. § 3.156(a), the amended provisions are not for 
application in this case.  See 38 C.F.R. § 3.156(a) (2004).

The pertinent evidence contained in the veteran's claims file 
at the time of the May 1970 rating decision consists of 
service medical records (SMRs), a March 1970 VA examination 
report, and the veteran's claim.  

The SMRs reflect that in July 1963 the veteran fell from a 
top bunk and suffered a back injury.  He complained of mid-
back and neck pain.  An October 1963 X-ray of the cervical 
spine notes tenderness over C7 and T1.  An anterior-posterior 
(AP) X-ray was unusable.  Complaints of neck pain continued 
through November 1963.  During a separation examination in 
1968, he reported continuing back and neck pain.  

In February 1970, the veteran requested service connection 
for his neck.  He reported no relevant treatment.

A March 1970 VA examination report reflects complaint of neck 
burning at extreme flexion and neck tiredness when driving.  
A March 1970 X-ray showed a normal cervical spine.  The 
relevant diagnosis was neck condition, by history. 

The RO denied the claim on the basis of no medical evidence 
of any neck disorder.  The veteran was notified of the May 
1970 decision but did not appeal.  Thus, that decision became 
final.  The evidence received since the May 1970 RO rating 
decision includes March 1997 VA X-rays that show degenerative 
disc disease of the cervical spine.  A July 1997 private X-
ray report reflects degenerative changes at C5-6.  The 
diagnosis was cervical strain.  A March 1998 private 
physician report notes cervical spondylosis.  In July 2004, 
the veteran testified of continuous neck pain since active 
service.  

The above-mentioned medical evidence is new and material to 
the issue of service connection for residuals of a neck 
injury because it contains evidence of degenerative disc 
disease of the cervical spine.  In May 1970, the RO found no 
degenerative disc disease or other medical evidence of a neck 
disability and, in fact, based the prior denial on that 
finding.  Thus, the recently submitted evidence is new and 
material, as contemplated by 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001) and provides a basis to reopen the 
veteran's claim for service connection for residuals of a 
neck injury. 


ORDER

Having received new and material evidence, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened and to this extent only the appeal is 
granted.

Having received new and material evidence, the claim of 
entitlement to service connection for residuals of a cervical 
spine injury is reopened and to this extent only the appeal 
is granted.


REMAND

The record reflects that the veteran served in Vietnam.  The 
United States Armed Service Center for Research of Unit 
Records (USASCRUR) indicated that his unit did come under 
enemy sniper and mortar fire during one convoy.  A letter 
from a fellow service man who served with the veteran 
indicated they came under sniper fire.  The veteran has 
indicated that his platoon sergeant and platoon leader were 
wounded between January and March 1967.  An attempt should be 
made to verify these casualties.  

The record contains PTSD diagnoses given at various times by 
VA.  A September 2001 Vet Center report reflects that the 
veteran has chronic, severe, PTSD.  In March 2003 a VA 
psychiatrist determined that the veteran did not have PTSD.  
An opinion concerning service connection for a psychiatric 
disorder, other than PTSD, was not included in the report.  
Accordingly, the Board finds that another evaluation is 
warranted.    

The claims of entitlement to service connection for residuals 
of a low back injury and residuals of a cervical spine injury 
have been reopened.  Thus any decision must be made based on 
a de novo review of the evidence. The SMRs reflect that the 
veteran did sustain injuries to the low back and cervical 
spine during service.  As such, the Board finds that a 
specialized examination is warranted. 

During his July 2004 videoconference hearing before the 
undersigned member of the Board the veteran reported that he 
had been awarded disability benefits by the Social Security 
Administration (SSA), in part due to the peripheral 
neuropathy of the lower extremities.  As the SSA records may 
be pertinent to his claims, particularly his earlier 
effective date claims, the Board finds that these records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board finds that the record raises the issue of 
entitlement to an effective date prior to February 26, 1991 
for the grant of service connection for diabetes mellitus.  
The Board further finds that this issue is intertwined with 
the earlier effective date claim and must be adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

The case is hereby remanded to the AMC for the following 
action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all medical 
records pertaining to the disabilities in 
issue which have not been previously 
submitted, to include the records from 
Dr. Barretto of Huntington, from whom the 
veteran reported treatment during 1970.  
The veteran should be asked to furnish 
the names of his platoon sergeant, and 
platoon leader who were wounded between 
January and March 1967.

2.  The RO should request the VA medical 
facility in Huntington, West Virginia to 
furnish copies of any additional 
treatment records, to include from the 
mental health clinic covering the period 
from January 2003 to the present.

3.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the evidence on which the decision was 
based.  

4.  The RO should request the National 
Personnel Records Center to conduct a 
search of the sick call and morning 
reports in order to verify the wounding 
of the platoon sergeant and platoon 
leader.  The unit was Co. A 14 Eng Bn.

5.  After the development requested above 
has been completed a VA examination 
should be conducted by a VA psychiatrist 
who has not previously examined the 
veteran if feasible and a psychologist to 
determine the nature, severity, and 
etiology of any psychiatric illness.  All 
necessary tests should be conducted.  The 
claims file should be made available to 
the examiners for review in conjunction 
with the examination.  

The examiners are to be informed that 
only a stressor verified by the RO or the 
Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The RO is to inform the 
examiners what stressors are verified.  
Currently the stressors of the veteran's 
unit coming under mortar and sniper 
attacks are verified.  If the diagnosis 
of post- traumatic stress disorder is 
deemed appropriate, the psychiatrist 
should specify whether the stressor(s) 
found to be established by the record 
were sufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.

If other psychiatric disorders are 
diagnosed, the examining psychiatrist is 
requested to render an opinion as to 
whether it is as likely as not the 
psychiatric disorder is related to the 
inservice psychiatric complaints and 
findings.  A complete rational for any 
opinion expressed should be included in 
the report.



6.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, severity, and etiology of any 
disability involving the cervical and 
lumbosacral spine.  The claims file 
should be made available to the physician 
for review in conjunction with the 
examination.  All tests deemed necessary 
should be performed

Following the examination, it is 
requested that the examining physician 
render opinions as to the following:

a) Do the disabilities diagnosed 
involving the cervical and lumboscaral 
spine represent acquired disorders, 
congenital defects, or congenital 
diseases?

b)  If they are congenital or acquired 
diseases or disorders, the examiner 
should render an opinion as to when they 
were initially manifested, to include 
during service?  If manifested prior to 
service whether it is as likely as not 
that they underwent a chronic increase in 
severity during service beyond natural 
progression?

c)  If the disorders are congenital 
defects, whether it is as likely as not 
that was there any additional disability 
due to disease or injury superimposed 
upon the spine during service?

A complete rational for any opinion 
expressed should be included in the 
report.

7.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the heart examination on June 
23, 2003 (if unavailable to another heart 
specialist) for an addendum.  Request the 
examiner to again review the records and 
render an opinion as to whether it is as 
likely as not that that the service 
connected diabetes mellitus chronically 
aggravates any heart disorder diagnosed 
or the hypertension.  Allen v. Brown, 7 
Vet. App. 439 (1995). If an additional 
examination is desired it should be 
conducted.  A complete rational for any 
opinion expressed should be included in 
the report.

8.  The RO should adjudicate the issue of 
entitlement to an earlier effective date 
prior to February 26, 1991 for the grant 
of service connection for diabetes 
mellitus.  If the benefit sought is not 
granted the veteran and his 
representative should be notified of that 
decision and of his appellate rights.  
The RO is informed that this issue is not 
before the Board until timely perfected.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.  If the 
benefits sought remain denied, an SSOC 
should be furnished to the veteran and 
his representative. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


